             Case 2:17-cv-00028-JCC Document 106 Filed 12/09/19 Page 1 of 4




 1
                                                            THE HONORABLE JOHN C. COUGHENOUR
 2

 3

 4

 5

 6                                  IN THE UNITED STATES DISTRICT COURT
 7                                   WESTERN DISTRICT OF WASHINGTON

 8   VALERIE SAMPSON and DAVID RAYMOND, on
     their own behalf and on the behalf of all           NO. 2:17‐cv‐00028‐JCC
 9   others similarly situated,
10                                                       JOINT STATUS REPORT
                              Plaintiffs,
11
             v.
12
     KNIGHT TRANSPORTATION, INC., an Arizona
13   corporation, KNIGHT REFRIGERATED, LLC, an
14   Arizona limited liability company, and KNIGHT
     PORT SERVICES, LLC, an Arizona limited liability
15   company,

16                            Defendants.
17

18

19           In accordance with this Court’s order of June 14, 2018 (Dkt. # 92), the Parties
20   respectfully submit this joint status report.
21           On June 14, 2018, the Court certified the following question to the Washington
22   Supreme Court: “Does the Washington Minimum Wage Act require non‐agricultural
23   employers to pay their piece‐rate employees per hour for time spent performing activities
24   outside of piece‐rate work?” Dkt. # 92.
25           On September 5, 2019, the Washington Supreme Court answered the certified
26   question “no.” See Sampson v. Knight Transportation, Inc., 193 Wn.2d 878, 448 P.3d 9 (2019).



                                                                         TERRELL MARSHALL LAW GROUP PLLC
     JOINT STATUS REPORT – 1                                                  936 North 34th Street, Suite 300
                                                                             Seattle, Washington 98103‐8869
     CASE NO. 2:17‐CV‐00028‐JCC                                            TEL. 206.816.6603  FAX 206.319.5450
                                                                                  www.terrellmarshall.com
             Case 2:17-cv-00028-JCC Document 106 Filed 12/09/19 Page 2 of 4




 1   The Court issued its Certificate of Finality on October 16, 2019. Plaintiffs believe the Court
 2   may proceed based on the class briefing already on file (Dkt Nos. 52, 70, 77, 79, 82, and 83).
 3   Defendants disagree and request that the Court submit a timetable for additional briefing so
 4   that Defendants may address both the Washington Supreme Court decision and additional
 5   caselaw that bears on certification of the remaining issues in the case. If the Court grants
 6   Defendants’ request, Plaintiffs respectfully ask the Court to allow them to reply to
 7   Defendants’ brief.
 8           RESPECTFULLY SUBMITTED AND DATED this 9th day of December, 2019.
 9
      TERRELL MARSHALL LAW                              SHEPPARD, MULLIN, RICHTER &
10     GROUP PLLC                                        HAMPTON, LLP

11    By: /s/ Toby J. Marshall, WSBA #32726             By: _s/ John Ellis, admitted pro hac vice
        Toby J. Marshall, WSBA #32726                      Paul Cowie, admitted pro hac vice
12
        Email: tmarshall@terrellmarshall.com               Email: anthony.todaro@dlapiper.com
13      Erika L. Nusser, WSBA #40854                       John Ellis, admitted pro hac vice
        Email: enusser@terrellmarshall.com                 Email: pcowie@sheppardmullin.com
14      936 North 34th Street, Suite 300                   Email: jellis@sheppardmullin.com
15      Seattle, Washington 98103                          Four Embarcadero Center
        Telephone: (206) 816‐6603                          Seventeenth Floor
16      Facsimile: (206) 319‐5450                          San Francisco, California 94111
                                                           Telephone: (415) 434‐9100
17       Hardeep S. Rekhi, WSBA #34579
18       Email: hardeep@rekhiwolk.com                   DLA Piper LLP (US)
         Gregory A. Wolk, WSBA #28946
19       Email: greg@rekhiwolk.com                      By: _s/ Anthony Todaro, WSBA No. 30391
         REKHI & WOLK, P.S.                                Anthony Todaro, WSBA No. 30391
20
         529 Warren Avenue North, Suite 201                Email: anthony.todaro@dlapiper.com
21       Seattle, Washington 98109                         Jeffrey B. DeGroot, WSBA #46839
         Telephone: (206) 388‐5887                         Email: jeff.degroot@dlapiper.com
22       Facsimile: (206) 577‐3924                         Email: patsy.howson@dlapiper.com
                                                           701 5th Avenue, Suite 7000
23
      Attorneys for Plaintiffs                             Seattle, Washington 98104
24                                                         Telephone: (206) 839‐4800
                                                           Facsimile: (415) 434‐3947
25

26                                                         Attorneys for Defendants



                                                                         TERRELL MARSHALL LAW GROUP PLLC
     JOINT STATUS REPORT – 2                                                    936 North 34th Street, Suite 300
                                                                               Seattle, Washington 98103‐8869
     CASE NO. 2:17‐CV‐00028‐JCC                                              TEL. 206.816.6603  FAX 206.319.5450
                                                                                    www.terrellmarshall.com
             Case 2:17-cv-00028-JCC Document 106 Filed 12/09/19 Page 3 of 4




                                         CERTIFICATE OF SERVICE
 1
             I, Toby J. Marshall, hereby certify that on December 9, 2019, I electronically filed the
 2
     foregoing with the Clerk of the Court using the CM/ECF system which will send notification of
 3
     such filing to the following:
 4

 5                   Anthony Todaro, WSBA #30391
                     Email: anthony.todaro@dlapiper.com
 6                   Jeffrey B. DeGroot, WSBA #46839
                     Email: jeff.degroot@dlapiper.com
 7
                     Email: patsy.howson@dlapiper.com
 8                   DLA PIPER LLP (US)
                     701 5th Avenue, Suite 7000
 9                   Seattle, Washington 98104
10                   Telephone: (206) 839‐4800
                     Facsimile: (206) 839‐4801
11
                     Paul Cowie, Admitted Pro Hac Vice
12                   Email: pcowie@sheppardmullin.com
13                   SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
                     379 Lytton Avenue
14                   Palo Alto, California 94301
                     Telephone: (650) 815‐2600
15
                     Facsimile: (650) 815‐2601
16
                     John Ellis, Admitted Pro Hac Vice
17                   Email: jellis@sheppardmullin.com
                     SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
18
                     Four Embarcadero Center, Seventeenth Floor
19                   San Francisco, California 94111
                     Telephone: (415) 434‐9100
20                   Facsimile: (415) 434‐3947
21
                     Karin Vogel, Admitted Pro Hac Vice
22                   Email: kvogel@sheppardmullin.com
                     SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
23                   501 West Broadway, 19th Floor
24                   San Diego, California 92101
                     Telephone: (619) 338‐6500
25                   Facsimile: (619) 234‐3815
26
                     Attorneys for Defendants


                                                                          TERRELL MARSHALL LAW GROUP PLLC
     JOINT STATUS REPORT – 3                                                   936 North 34th Street, Suite 300
                                                                              Seattle, Washington 98103‐8869
     CASE NO. 2:17‐CV‐00028‐JCC                                             TEL. 206.816.6603  FAX 206.319.5450
                                                                                   www.terrellmarshall.com
             Case 2:17-cv-00028-JCC Document 106 Filed 12/09/19 Page 4 of 4




 1           DATED this 9th day of December, 2019.
 2
                                               TERRELL MARSHALL LAW GROUP PLLC
 3
                                               By: /s/ Toby J. Marshall, WSBA #32726
 4                                                 Toby J. Marshall, WSBA #32726
                                                   Email: tmarshall@terrellmarshall.com
 5
                                                   936 North 34th Street, Suite 300
 6                                                 Seattle, Washington 98103
                                                   Telephone: (206) 816‐6603
 7                                                 Facsimile: (206) 319‐5450
 8
                                               Attorneys for Plaintiffs
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



                                                                      TERRELL MARSHALL LAW GROUP PLLC
     JOINT STATUS REPORT – 4                                                 936 North 34th Street, Suite 300
                                                                            Seattle, Washington 98103‐8869
     CASE NO. 2:17‐CV‐00028‐JCC                                           TEL. 206.816.6603  FAX 206.319.5450
                                                                                 www.terrellmarshall.com
